 

Exhibit 10.1

 

CONSULTING SERVICES AGREEMENT

 

This CONSULTING SERVICES AGREEMENT (the “Agreement”) is made as of the 31st day
of December, 2014, by and between Matthew Thompson, an individual
(“Consultant”), and American CareSource Holdings, Inc., a Delaware Corporation
(“Client”).

 

WHEREAS, in connection with the Agreement, Client has requested that Consultant
perform certain services as further described herein and Consultant has agreed
to perform such services for the fee amounts described herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.            Services. It is understood and agreed that Consultant will provide
services (the “Services”) under one or more statements of work, each of which
shall be deemed to be incorporated herein and which shall be in the form of the
statement of work attached hereto as Exhibit A or such other form as the parties
shall mutually agree (each a “Statement of Work” and collectively, the
“Statements of Work”). All such Statements of Work shall set forth the fees to
be paid to Consultant, which shall be $200.00 per hour.

 

2.            Payment of Invoices. Consultant’s invoices are due upon
presentation. Invoices upon which payment is not received within ninety (90)
days of the invoice date shall accrue a late charge of the lesser of (i) 1 1/2%
per month or (ii) the highest rate allowable by law, in each case compounded
monthly to the extent allowable by law. Without limiting its rights or remedies,
Consultant shall have the right to halt or terminate the Services entirely if
payment is not received within ninety (90) days of the invoice date. The Client
shall be responsible for all taxes imposed on the Services or on the
transaction, other than income taxes imposed on a net basis or by withholding,
and other than taxes imposed on Consultant’s property.

 

3.            Term.

 

A.           Unless terminated sooner in accordance with Section 3(B) below,
this Agreement may be terminated upon twenty (20) days written notice by one
party to the other party.

 

B.            Either party may terminate this Agreement immediately upon notice
to the other party if: (i) the other party materially breaches any obligation
under this Agreement or a Statement of Work, and if such breach is capable of
being cured, the breaching party fails to cure such breach within ten (10) days
after written notice setting forth in reasonable detail the nature of the
breach; or (ii) the other party ceases to conduct business in the normal course,
becomes insolvent, voluntarily enters into bankruptcy proceedings or becomes
subject to bankruptcy proceedings or any other judicial proceedings that relate
to insolvency or protection of creditor’s rights which remain undismissed for 60
days.

 

C.           Unless otherwise specified therein, a Statement of Work shall
terminate upon the sooner of the completion of the Services to be performed
thereunder or the mutual agreement of the parties. Notwithstanding anything to
the contrary in the previous sentence, any termination of this Agreement
pursuant to Section 3(B) above shall cause all Statements of Work hereunder to
terminate simultaneously, subject in all cases to Section 3(D) below.

 

- 1 -

 

 

Exhibit 10.1

 

D.           Upon termination of this Agreement, the Client will compensate
Consultant for the Services performed and expenses that are pre-approved in
writing by Client and incurred by Consultant through the effective date of
termination under the terms of any outstanding Statements of Work.

 

E.           Regarding Consultant’s existing options and other equity incentives
granted to Consultant by the Client (the “Equity Incentives”), notwithstanding
anything to the contrary in this Agreement or any agreement regarding the Equity
Incentives, the Client agrees that: (a) Consultant’s services to the Client
under this Agreement shall be considered an uninterrupted continuation of
service for purposes of the Equity Incentives, such that the termination of
Consultant’s relationship with the Client as an employee did not and shall not
cause the Equity Incentives to terminate or expire, provided that termination or
expiration of Consultant’s relationship with the Client as a consultant and
termination of this Agreement shall be treated as a termination of services for
purposes of the Equity Incentives; (b) upon termination or expiration of this
Agreement for any reason, the Equity Incentives, if any, which are unvested at
the date of such termination or expiration shall immediately vest and be
exercisable; and (c) pursuant to Section 4 of that certain Employment Agreement,
dated April 29, 2011, by and between the Client and Consultant (the “Employment
Agreement”), which shall continue to be applicable, in the event of a Change of
Control of the Client (as defined in Section 4 of the Employment Agreement), the
Equity Incentives, if any, which are unvested at the date of the Change of
Control shall immediately vest and be exercisable. Notwithstanding anything in
the foregoing to the contrary, in the event any of the terms set forth in this
Section 3 E. violate or are otherwise impermissible under the terms of the
applicable incentive plan pursuant to which the underlying Equity Incentives
were issued, the terms of the applicable incentive plan shall govern, and the
terms of this Section 3 E. shall be automatically amended to the least extent
necessary to comply with such plan while, to the maximum extent possible,
effectuating the parties intent described in this Section E.

 

4.          Confidentiality. To the extent that, in connection with this
engagement, Consultant comes into possession of any trade secrets or other
confidential or proprietary information of the Client, Consultant will not
disclose such information to any third party without the Client’s consent. The
Client hereby consents to Consultant disclosing such information (a) as may be
required by law, regulation, judicial or administrative process, or in
connection with litigation pertaining hereto; or (b) to the extent such
information (i) shall have otherwise become publicly available (including,
without limitation, any information filed with any governmental agency and
available to the public) other than as the result of a disclosure by Consultant
in breach hereof, (ii) is disclosed by the Client to a third party without
substantially the same restrictions as set forth herein, (iii) becomes available
to Consultant on a non-confidential basis from a source other than the Client
which Consultant believes is not prohibited from disclosing such information to
Consultant by obligation to the Client, (iv) is known by Consultant prior to its
receipt from the Client without any obligation of confidentiality with respect
thereto, or (v) is developed by Consultant independently of any disclosures made
by the Client to Consultant of such information. In satisfying its obligation
under this paragraph, Consultant shall maintain the Client’s trade secrets and
proprietary or confidential information in confidence using at least the same
degree of care as it employs in maintaining in confidence its own trade secrets
and proprietary or confidential information, but in no event less than a
reasonable degree of care. Consultant understands and acknowledges that Client
is a public reporting company and that in connection with the Services,
Consultant may learn and/or have access to material non-public information.
Consultant understands the rules, regulations and the policies of the Client
related to material non-public information and the dissemination thereof or the
trading of equity thereon. Consultant agrees to follow all such rules,
regulations and policies.

- 2 -

 

 

Exhibit 10.1

 

5.          Limitation on Warranties. This is a services engagement. Consultant
warrants that it shall perform the services in good faith and in a commercially
reasonable manner. Consultant disclaims all other warranties, either express or
implied, including, without limitation, warranties of merchantability and
fitness for a particular purpose. The Client’s exclusive remedy for any breach
of this warranty shall be for Consultant, upon receipt of written notice, to use
diligent efforts to cure such breach, or, failing any cure in a reasonable
period of time, the return of professional fees paid to Consultant under the
applicable Statement of Work with respect to the Services giving rise to such
breach.

 

6.          Limitation on Damages. The Client agrees that Consultant, shall not
be liable to Client for any claims (including without limitation, claims for
contribution or indemnity), expenses, demands, damages or liabilities of any
kind (whether direct or indirect, in contract, tort or otherwise), relating to
or arising out of this Agreement, any Statement of Work (including, without
limitation, Consultant’s role or services in connection therewith) or any
transaction or matter which is related to the subject matter of this Agreement
or any Statement of Work (“Claims”) for an aggregate amount in excess of the
fees paid by the Client to Consultant pursuant to the Statement of Work giving
rise to the Claim, except to the extent finally judicially determined to have
resulted primarily from the bad faith of or fraud by Consultant. In no event
shall Consultant, be liable for any loss of use, data, goodwill, revenues or
profits (whether or not deemed to constitute direct Claims), or any
consequential, special, indirect, incidental, punitive or exemplary loss,
damage, or expense relating to any Claim. In circumstances where all or any
portion of the provisions of this section are finally judicially determined to
be unavailable, the aggregate liability of Consultant, its subcontractors and
their respective personnel for any Claim shall not exceed an amount which is
proportional to the relative fault that their conduct bears to all other conduct
giving rise to such Claim.

 

7.          Indemnification. The Client agrees (i) to indemnify and hold
harmless Consultant (Consultant being referred to as an “Indemnified Person”),
from and against any losses, claims, demands, damages or liabilities of any
kind, whether direct or indirect, in contract, tort or otherwise (collectively,
“Liabilities”) relating to or arising out of this Agreement, any Statement of
Work (including, without limitation, Consultant’s role or services in connection
therewith) or any transaction or matter which is related to the subject matter
of this Agreement or any Statement of Work, and (ii) to reimburse each
Indemnified Person for all reasonable expenses (including reasonable fees and
disbursements of counsel and the cost of Consultant professional time) incurred
by such Indemnified Person in connection with investigating, preparing or
defending any investigative, administrative, judicial or regulatory action or
proceeding in any jurisdiction related to or arising out of such activities,
services, or role, whether or not in connection with pending or threatened
litigation to which any Indemnified Person is a party, in each case as such
expenses are incurred or paid (collectively “Expenses”). The Client will not,
however, be responsible for any such Liabilities or Expenses to the extent that
they are finally judicially determined to have resulted primarily from
Consultant’s fraud, bad faith or gross negligence or a breach by Consultant of
Section 5 hereof.

 

- 3 -

 

 

Exhibit 10.1

 

8.          Client Responsibilities. The Client shall cooperate with Consultant
in the performance by Consultant of the Services, including, without limitation,
providing Consultant with reasonable facilities and timely access to data,
information and personnel of the Client. The Client shall be responsible for the
performance of its personnel and agents and for the accuracy and completeness of
all data and information provided to Consultant for purposes of the performance
by Consultant of the Services. The Client acknowledges and agrees that
Consultant’s performance is dependent upon the timely and effective satisfaction
of the Client’s responsibilities hereunder and timely decisions and approvals of
the Client in connection with the Services. Consultant shall be entitled to rely
on all decisions and approvals of the Client. Consultant shall be entitled to
assume, without independent verification, the accuracy of all representations,
assumptions, data and information provided to Consultant by the Client and its
representatives. The Client shall be solely responsible for, among other things:
(a) making all management decisions and performing all management functions; (b)
designating a competent management member to oversee the Services; (c)
evaluating the adequacy and results of the Services; (d) accepting
responsibility for the results of the Services; and (e) establishing and
maintaining internal controls, including, without limitation, monitoring ongoing
activities. Consultant has no obligation to conduct any appraisal of any assets
or liabilities.

 

9.          Third Parties and Internal Use. All Services shall be solely for the
Client’s informational purposes and internal use, and this engagement does not
create privity between Consultant and any person or party other than the Client,
including any shareholder or creditor of the Client (a “Third Party”). This
engagement is not intended for the express or implied benefit of any Third
Party. Unless otherwise agreed to in writing by Consultant, no Third Party is
entitled to rely, in any manner or for any purpose, on the advice, opinions,
reports, or other Services of Consultant. In the event of any unauthorized
reliance, the Client agrees that any Liabilities (as defined in Section 7) and
Expenses (as defined in Section 7) arising with respect thereto will be subject
to the indemnity and reimbursement provisions in Section 7.

 

10.         Force Majeure. Except for the payment of money, neither party shall
be liable for any delays or nonperformance resulting from circumstances or
causes beyond its reasonable control, including, without limitation, acts or
omissions or the failure to cooperate by the other party (including, without
limitation, entities or individuals under its control, or any of their
respective officers, directors, employees, other personnel and agents), acts or
omissions or the failure to cooperate by any third party, fire or other
casualty, act of God, strike or labor dispute, travel restrictions, terrorism,
war or other violence, or any law, order, or requirement of any governmental
agency or authority.

 

11.         Independent Contractor. It is understood and agreed that each party
hereto is an independent contractor and that neither party is, nor shall be
considered to be, the other’s agent, distributor, partner, fiduciary, joint
venturer, co-owner, or representative. Neither party shall act or represent
itself, directly or by implication, in any such capacity or in any manner assume
or create any obligation on behalf of, or in the name of, the other.

 

- 4 -

 

 

Exhibit 10.1

 

12.         Survival and Interpretation. The agreements and undertakings of the
Client contained in any Statements of Work, together with all paragraphs herein
relating to payment of invoices, ownership of Consultant property, limitation on
damages, waiver of jury trial, information and data, confidentiality, survival
and interpretation, assignment, governing law, indemnification, limitations on
actions and limitations on warranties shall survive the expiration or
termination of this Agreement.

 

13.         Assignment and Subcontracting. Neither party may assign, transfer or
delegate any of its rights or obligations hereunder (including, without
limitation, interests or Claims) without the prior written consent of the other
party.

 

14.         Waiver of Jury Trial. Consultant and the Client hereby irrevocably
waive, to the fullest extent permitted by law, all rights to trial by jury in
any action, proceeding or counterclaim relating to this engagement.

 

15.         Governing Law and Severability. These terms, the Statements of Work,
including exhibits and all matters relating to this Agreement shall be governed
by, and construed in accordance with, the laws of the State of Georgia (without
giving effect to the choice of law principles thereof). Any action based on or
arising out of this engagement or the Services provided or to be provided
hereunder shall be brought and maintained exclusively in any court of the State
of Georgia or any federal court of the United States, in each case located in
Fulton County, the State of Georgia. Each of the parties hereby expressly and
irrevocably submits to the jurisdiction of such courts for the purposes of any
such action and expressly and irrevocably waives, to the fullest extent
permitted by law, any objection which it may have or hereafter may have to the
laying of venue of any such action brought in any such court and any claim that
any such action has been brought in an inconvenient forum. If any provision of
these terms or any Statements of Work are found by a court of competent
jurisdiction to be unenforceable, such provision shall not affect the other
provisions, but such unenforceable provision shall be deemed modified to the
extent necessary to render it enforceable, preserving to the fullest extent
permissible the intent of the parties set forth herein.

 

16.         Notices. All notices, demands and communications of any kind which
any party hereto may be required or desire to serve upon another party under the
terms of this Agreement or any Statement of Work shall be in writing and shall
be given by: (a) personal service upon such other party; (b) mailing a copy
thereof by certified or registered mail, postage prepaid, with return receipt
requested; (c) sending a copy thereof by Federal Express or equivalent courier
service; or (d) sending a copy thereof by facsimile, in each case to the parties
at the respective addresses and facsimile numbers set forth on the signature
pages hereto. In case of service by Federal Express or equivalent courier
service or by facsimile or by personal service, such service shall be deemed
complete upon delivery or transmission, as applicable. In the case of service by
mail, such service shall be deemed complete on the fifth business day after
mailing. The addresses and facsimile numbers to which, and persons to whose
attention, notices and demands shall be delivered or sent may be changed from
time to time by notice served as hereinabove provided by any party upon any
other party. For purposes of clarity, the parties acknowledge and agree that
e-mail communication shall NOT be proper notice pursuant hereto.

 

- 5 -

 

 

Exhibit 10.1

 

17.         Amendment. This Agreement may be modified or amended only by an
instrument in writing, duly executed by Consultant, on the one hand, and the
Client, on the other hand.

 

18.         Remedies Cumulative. Except as otherwise expressly provided herein,
the remedies provided for or permitted by this Agreement shall be cumulative and
the exercise by any party of any remedy provided for herein shall not preclude
the assertion or exercise by such party of any other right or remedy provided
for herein.

 

19.         Counterparts; Facsimile; .pdf. For the convenience of the parties,
any number of counterparts hereof may be executed, each such executed
counterpart shall be deemed an original, and all such counterparts together
shall constitute one and the same instrument. Facsimile transmission or
documents in portable document format or .pdf. of any signed original
counterpart and/or retransmission of any signed facsimile transmission or .pdf
shall be deemed the same as the delivery of an original.

 

20.         Entire Agreement. This Agreement (including the Statements of Work),
contain the entire understanding of the parties hereto with respect to the
subject matter hereof and supersede all prior agreements between the parties
(whether written or oral) with respect to the subject matter hereof.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
entered into by their respective duly authorized representatives as of the date
first set forth above.

 



Consultant   AMERICAN CARESOURCE HOLDINGS, INC.            Sign: /s/ Matthew
Thompson   By: /s/ Richard W. Turner   Print: Matthew Thompson     Name: Richard
W. Turner           Title: CEO



  

Address:

 

  Address: Matthew Thompson   American CareSource Holdings, Inc.

6467 Woodcrest Ln.

Dallas, Texas 75214

 

1170 Peachtree Street, Ste 2350

Atlanta, Georgia 30309

    Attn:  Richard W. Turner Fax No.:   Fax No.:

 

 

- 6 -

 

 

EXHIBIT A

FORM OF STATEMENT OF WORK

 

STATEMENT OF WORK TO 

CONSULTING SERVICES AGREEMENT

 

This Statement of Work (a “Statement of Work”) is entered into pursuant to the
Consulting Services Agreement (the “Agreement”) dated as of December 31, 2014,
between Consultant and the Client (as defined below), and is subject to the
terms of such Agreement.

 

Consultant: Matthew D. Thompson and Client: American CareSource Holdings, Inc.

 

1.Description of the Services and Work:

 

(A)Assist with year-end closing of Client’s financial books.

 

(B)Assist with the preparation of Client’s 2014 10-K.

 

(C)Provide timely responses to calls and emails regarding Client’s ongoing
financial matters.

 

2.Location of Performance.

 

Dallas, Texas.

 

3.           Fee: Professional fees for this time period will be $200.00 per
hour. Reimbursable out-of-pocket expenses pre-approved by Client in writing for
such items as travel, meals, research subscriptions, information and data fees,
and telecommunications will be invoiced at the same time. Rates for additional
days and projects the Company will be subject to mutual agreement.

 

4.           Term: The term shall commence on December 31, 2014 and shall expire
on the date Client files its 2014 Form 10-K.

 

5.           Special Requirements. None

 

Any conflict between the terms and conditions in the Agreement or this Statement
of Work shall be resolved in favor of the Agreement. For the convenience of the
parties, any number of counterparts hereof may be executed, each such executed
counterpart shall be deemed an original, and all such counterparts together
shall constitute one and the same instrument. Facsimile transmission of any
signed original counterpart and/or retransmission of any signed facsimile
transmission shall be deemed the same as the delivery of an original

 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Statement of Work to be
executed and entered into by their respective duly authorized representatives as
of the date first set forth above.

  



Consultant   AMERICAN CARESOURCE HOLDINGS, INC.            Sign: /s/ Matthew
Thompson   By: /s/ Richard W. Turner   Print: Matthew Thompson     Name: Richard
W. Turner           Title: CEO



  

- 2 -

 

 

